DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 20, A system for determining an expected thickness of a material during an extrusion process, the system comprising: 
a processing unit; and 
a non-transitory computer-readable medium having stored thereon program code executable by the processing unit for: 
(a) obtaining a size of a die gap at a time T and a first position away from the die gap along an extrudate as material is extruded through the die gap; 
(b) modeling a material transport delay from the die gap to the first position for the size of the die gap; 
(c) determining a steady state thickness of the extrudate at the first position taking into account the material transport delay; 
(d) replicating a change in the steady state thickness with respect to time to determine the expected thickness at the first position at time T; and 
(e) outputting the expecting thickness of the material.

Step 1: The claim(s) recite(s) system comprising a combination of concrete devices (computer readable medium, a processing unit), and therefore is a machine, which is a statutory category of invention. 
Step 2A prong One: Limitation (b) recites the processing unit for “modeling a material transport delay from the die gap to the first position for the size of the die gap”.  As is evident from the background, the claimed “modeling” a material transport delay, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, or with the help of pen and paper but for the recitation of generic computer components.  That is, not thing in the claim element precludes the step from practically being performed in the mind.  For example, “modeling” in the context of this claim encompasses an scientists generating a mathematical formula or rule that associated to a material transport delay.    
Limitation (c), and (d) recite the processing unit for “determining a steady state thickness of the extrudate at the first position taking into account the material transport delay” and “replicating a change in the steady state thickness with respect to time to determine the expected thickness at the first position at time T”.  As is evident from the background, the claimed determining, and replicating is a mathematical calculation of the value a steady state thickness of the extrudate at the first position taking into account the material transport delay, and the expected thickness at the first position at time T using a mathematical formulas.  Thus, limitations (c) and (d) recite a concept that falls into the “mathematical concept” group of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind, e.g., by scientists and engineers but for the recitation of generic computer component, processing unit. 
Step 2A Prong Two:  The processing unit is recited so generically (no details whatsoever are provided other than that it is a processing unit) that they represent no more than mere instructions to apply the judicial exception on a computer. The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  Limitation (a) recites “obtaining a size of a die gap at a time T and a first position away from the die gap along an extrudate as material is extruded through the die gap” represents mere data gathering (obtaining a size of a die gap at time T and position) that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process of  modeling, determining, replicating) and is recited at a high level of generality.  The limitation (e) recites “outputting the expecting thickness of the material” is insignificant extra-solution activity that performs the necessary software tasks so that the result of the abstract mental process is outputted.
Step 2B:  The claim as a whole does not amounts to significantly more than the recited exception.  The claim has two additional element.  The first is the processing unit, which is configured to perform limitations (b) through (d). As explained previously, the processing unit is at best the equivalent of merely adding the words “apply it” to the judicial exception.  The second additional element is limitation (a) and (e), which as explained previously is extra-solution activity, which for purposes of Step 1A Prong two was considered insignificant.  These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not eligible.
Regarding claim 11, the claim is directed to the method of steps to implement the system as set forth in claim 20.  Therefore, it is eligible on the same basis as set for the herein above.
Regarding claims 12-17, they are directed to mathematical formula to perform the calculation.  Therefore, the claims is not eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. CN 201179724 (“Huang”).
Regarding claim 1, Huang discloses a method for regulating an extrusion process, the method comprising:
The object of the present invention is achieved by the following technical solution: an intelligent control system for wall thickness of an extrusion blow molded product, comprising an in-mold product wall thickness ultrasonic online detection module, an industrial control processing module, and a die gap control module, wherein the in-mold product wall thickness ultrasonic online detection module is connected to the industrial control processing module, and the industrial control processing module is connected to the die gap control module. [page 1]

obtaining a first thickness at a first position along an extrudate as material is extruded through a die gap of a die;
(2) inputting the optimal head die gap curve obtained in step (1) as an initial value into the industrial control processing module, adjusting the die gap control module by the industrial control processing module, controlling the die opening gap of the machine head, and performing blow molding operation for the first time.

(3) during blow molding, the in-mold product wall thickness ultrasonic online detection module automatically obtains the wall thickness of the blow-molded product, and then feeds back the obtained product wall thickness information to the industrial control processing module for storage. [page 2]

comparing the first thickness with an expected thickness of the extrudate at the first position to obtain a value for an error, the expected thickness modeled in real-time using a size of the die gap as input; and
varying the size of the die gap when the error exceeds a threshold to compensate for the error.
(4) analyzing the difference degree between the detected product wall thickness distribution curve and the target wall thickness curve, starting a fuzzy iterative learning control algorithm to obtain a corrected head mold opening gap curve, inputting the corrected head mold opening gap curve into the industrial control processing module and the mold opening gap control module, and adjusting the mold opening gap of the machine head to perform the next blow molding operation, so as to circulate until the wall thickness of the obtained product meets the requirement. [page 2]

During actual blow molding, various internal parameter changes and external interferences are 
inevitably present, such as the variation of the power supply voltage, the melt temperature, the 
hydraulic system, etc. The fluctuation of the head gap is caused, so that the actual wall thickness 
of the product has a large deviation from the target wall thickness. At this time, the machine head gap must be correspondingly adjusted in the actual production process to compensate for the change in the wall thickness of the blow molding product due to interference. [page 2]

(4) The computer analyzes and records the wall thickness of the product according to the input information, calculates a deviation amount between the detection value and the target value, analyzes the deviation amount and the recorded product wall thickness curve, and performs fuzzy iterative learning control calculation (see FIG. 4 for a specific process) to obtain a new head die gap curve to control the blow molding process, so as to realize intelligent control of the blow molding process. [page. 4]

Regarding claim 9, Huang teaches, by performing on-line detection on the wall thickness of the blow molding product, and in combination with an intelligent control algorithm, feedback adjustment control is performed on the gap curve of the nose mold opening, so that the wall thickness of the blow molding product returns to the predetermined requirement range again [in real time – see page 2 and 3].  Therefore, Huang teaches obtaining at least one second thickness at a second position of the extrudate, and comparing the second thickness to the expected thickness of the extrudate at the second position to obtain a second value for the error.
Regarding claim 10, Huang teaches obtaining the at least one second thickness at the second position of the extrudate comprises displacing a sensor along the extrudate [sensor 3 – see fig. 1].

Claim(s) 11-13, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “A Comprehensive Experimental Study and Numerical Modeling of Parison Formation in Extrusion Blow Molding”,  Yousefi et al. in Polymer Engineering and Science – 2007 (“Yousefi”).
Regarding claim 11, Yousefi discloses a method for determining an expected thickness of a material during an extrusion process, the method comprising:
obtaining a size of a die gap [hdie] at a time T and a first position away [parison length evolution with time] from the die gap along an extrudate as material is extruded through the die gap; 
The most common representation of the parison swell is in terms of the diameter swell (B1) and the thickness swell (B2) defined as

	B1 = Dparison / Ddie
	B2 = hparison/ hdie

where Dparison and Ddie are t the parison and die diameters, hparison is the parison thickness, and hdie is the die gap opening. The final part thickness distribution is directly related to both the diameter and the thickness swell. [page. 1 Right column]

the determination of the parison thickness and diameter profiles in continuous extrusion blow molding by combining the measurements of the parison length evolution with time [page 2 – Left column]

For polymer melts, a main contribution to the extrudate swell comes from the memory effect. This is the elastic response to the elongational stresses prevailing at the entrance of the die. With sufficiently long dies the fluid memory fades almost completely, and an asymptotic swelling ratio is reached [page 2 – L column]

Die Gap Opening. Die gap openings of 4 and 6 mm were also set on the dies in Table 3. The mandrel movement required to achieve the desired die gap was calculated based on the mandrel angle. Once the mandrel movement was completed, the horizontal die gap was also physically measured. [page 4 R column]

modeling a material [resin] transport delay [relaxation time of resin, flow rate] from the die gap to the first position for the size of the die gap [die gap opening or geometries]; [see further TABLE 2 on page 5] 
The swell model identifies a parison recoil factor for each parison programming point, and is developed based on a wide range of experimental trials conducted using different die geometries and operating conditions. Therefore, the overall parison swell predicted for each element at each time-step is a combination of the numerically-predicted swell and the model-based recoil factor (RF), defined as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In this equation, a1 and a2 are constants, CR is a die-dependent parameter, SF is a resin-dependent swell factor, and WEu is a resin-dependent ultimate WE number. [page 3 – L column]

It is worth mentioning that based on multitude of experimental observations, these parameters
can be linearly related to the ultimate relaxation time of the resin, which is approximated as follows… where Gi and ti are the relaxation moduli and the relaxation times, respectively, given by the Maxwell relaxation spectrum. [page 4 L column]

This way, the swelling behavior of the resin can be directly related to its relaxation time and as a
consequence to its level of elasticity. The higher the relaxation time is, the more pronounced the diameter and the thickness swell is because of the increased elastic behavior.  The knowledge of the different molecular weight moments of the resin provides insight to its molecular weight distribution and to the amount of large molecules for each resin causing the difference in their swelling characteristics [10]. [page 9 R column]


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale




determining a steady state thickness [thickness swell] of the extrudate at the first position [distance from die] taking into account the material transport delay [see Die Geometry in page 7 and Fig. 5 page. 8]; 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


The preliminary tests conducted to determine the flow rate revealed that there was a time
delay of 15–20 s, depending on the accumulator ejection speed, before a steady flow rate was achieved. [page 4 L column]

Material Type. The effect of material type on the diameter, the thickness, and the area swell is shown in Figs. 6a–6c. It can be seen that the three resins exhibit three different patterns for both the diameter and the thickness swell.  Although the shear rates are similar, there is a large difference in the WE number for each of the resins, ranging from 68 to 354 (see Table 2). [page. 9 R column]

replicating [Simulation] a change in the steady state thickness with respect to time to determine the expected thickness at the first position at time T; and 
The software couples a fluid mechanics approach to represent the die flow, with a solid mechanics approach to represent the parison behavior outside the die. [col. 2 R column]

Part Thickness and Weight Profile. In this series of experiments, the extruded parison was molded into a bottle and the part was subsequently cooled and dissected into thin sections. The thickness and weight profiles of these sections were measured and compared with the corresponding values predicted by IMI’s software. [col. 5 L column]

outputting the expecting thickness of the material.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale




Regarding claim 12, Yousefi discloses determining the steady state thickness of the extrudate at the first position comprises applying a linear system with non-minimum phase dynamics and a unity DC gain [see TABLE 3 and equation (11)-(12)].
Regarding claim 13, Yousefi discloses replicating the change in the steady state thickness comprises applying a linear system with memory [see equation 6 in page 3 - t is the relaxation time, m is the memory function given by the Maxwell relaxation spectrum; see also page 4 – equation (10)].
Regarding claim 20,  it is directed to a system to implement the method of steps as set forth in claim 11.  Therefore, it is rejected on the same basis as set forth hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yousefi as applied to claim Yousefi above.
Regarding claim 14, Yousefi teaches a computer model to determining the steady state thickness and replicating the change in the steady state thickness wherein the system includes both nonlinear and linear function [see Fig. 3-4, 7, equation (5), (7), (8), and discussion in claim 11].  Yousefi does not expressly teach determining the steady state thickness and replicating the change in the steady state thickness comprises applying a Hammerstein model.  However, examiner take official notice such model is old well known in the art where an non-linear system can be described by using a Hammerstein Model.  One of ordinary skill in the art would motivation to use a Hammerstein Model when the output of a system depends nonlinearly on its inputs since the models have a convenient block representation, a transparent relationship to linear systems, and are easier to implement than heavy-duty nonlinear models such as neural networks and Volterra models.
Regarding claim 15, Yousefi teaches the model including a non-linear Ordinary Differential equation (6).  Therefore, it is obvious to apply the Hammerstein model [as discussed in claim 14] as a non-linear Ordinary Differential Equation.
Regarding claim 16, Yousefi teaches modeling the material transport delay comprises solving a transport Partial Differential Equation [see equation (8) and (10)].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yousefi as applied to claim Yousefi above and further in view of “Modified Smith predictor for extruded diameter control” Lorcan Smith, April 1999 (“Smith”).
Regarding claim 17, Yousefi teaches modeling the material transport delay, determining the steady state thickness and replicating the change in the steady state thickness comprises using an controller.  Yousefi does not teach using an H. optimal controller in a Smith predictor configuration.
Smith teaches method for modeling an extrusion process for tuning dimensional control system.  Specifically, Smith teaches using H. optimal controller [PID controller] in a Smith predictor [see Fig. 3].

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Yousefi with modeling the material transport delay, determining the steady state thickness and replicating the change in the steady state thickness comprises using an H. optimal controller in a Smith predictor configuration.  The motivation for doing so would has been as suggested by Smith in page 5 that the model respond more quickly to errors than a cascade controller solution.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yousefi as applied to claim Yousefi above and further in view of  Huang.
Regarding claim 18, Yousefi does not teaches applying the expected thickness of the material in a feedback system for preventing machine drift during the extrusion process.
Huang teaches ab invention relates to a control technology for the wall thickness of a plastic extrusion blow molding product, and in particular, to an intelligent control system for wall thickness of an extrusion blow molding product.  Specifically, Huang teaches applying the expected thickness of the material in a feedback system for preventing machine drift during the extrusion process [see also page 3 - (1) Feedback adjustment control is measured in real time, product performance is improved, and material consumption is reduced. The intelligent control of the blow molding process of the present invention can overcome the product wall thickness deviation caused by various internal parameter changes and external disturbances. By performing on-line detection on the wall thickness of the blow molding product, and in combination with an intelligent control algorithm, feedback adjustment control is performed on the gap curve of the nose mold opening, so that the wall thickness of the blow molding product returns to the predetermined requirement range again].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Yousefi with the step of applying the expected thickness of the material in a feedback system for preventing machine drift during the extrusion process of Huang.  The motivation for doing so would has been to quickly control the consistency of wall thickness without repeat debugging which is tedious and time consuming as suggested by Yousefi on page 1.
Regarding claim 19, Yousefi in view Huang does not teach the extrusion process is performed in a virtual environment.  However, examiner takes official notice that such method and old and well known in the art of testing where the system is virtual simulated until the operating condition is satisfactory prior to manufacture an actual system.  One of ordinary skill in the art would motivated the provide such feature in order to save time and money.     

Claim(s) 2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim Huang above.
Huang does not teach the extrusion process is performed in a virtual environment.  However, examiner takes official notice that such method and old and well known in the art of testing where the system is virtual simulated until the operating condition is satisfactory prior to manufacture an actual system.  One of ordinary skill in the art would motivated the provide such feature in order to save time and money.
Regarding claim 6, Huang teaches determine the expected thickness is modeled using  a finite element analysis method [see page 2].  Huang does not expressly teach modeled with a Hammerstein model with delay.  However, examiner take official notice such model is old well known in the art where an non-linear system can be described by using a Hammerstein Model with delay.  One of ordinary skill in the art would motivation to use a Hammerstein Model when the output of a system depends nonlinearly on its inputs since the models have a convenient block representation, a transparent relationship to linear systems, and are easier to implement than heavy-duty nonlinear models such as neural networks and Volterra models.
Regarding claim 7, Huang does not teach the expected thickness is modeled using a transport partial differential equation and non-linear ordinary differential equation cascade structure.  However, Before the effective filing data of the claimed invention, it would have been obvious matter of modeling choice consideration.  One of ordinary skill in the art would have expected applicant’s invention to perform equally well with either the model of Huang or the claimed model because they both perform the same function of determining the expected thickness.  
      
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim Huang above and further in view of Yousefi. 
Regarding claim 3, Huang does not expressly teach the expected thickness is modeled using an input-dependent time-varying delay model.
Yousefi teaches a method for determining the expected thickness of a blow molding process.  Specifically, Yousefi teaches the expected thickness is modeled using an input-dependent time-varying delay model [see equation (6), (7), TABLE 3].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Huang with the expected thickness is modeled using an input-dependent time-varying delay model of Yousefi.  The motivation for doing so would has been improve the accuracy of the expected thickness based a strong dependence of the dimensions on the material properties.
Regarding claim 4, Yousefi teaches the expected thickness is modeled with a computer model comprising a first component that models a material transport delay from the die gap to the first position, a second component that determines a steady state thickness of the extrudate at the first position taking into account the material transport delay, and a third component that replicates a change of the steady state thickness with respect to time to output the expected thickness at the first position [see discussion in claim 11].
Regarding claim 5, see claim 12.

Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim Huang above and further in view of Smith.
Huang does not teach the expected thickness is modeled using an H. optimal controller in a Smith predictor configuration.  Smith teaches the expected thickness is modeled using an H. optimal controller in a Smith predictor configuration [see further discussion in claim 17].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2016/0361857 to Reineke et al. teach an invention relates to a hose extrusion head for producing a hose.  Specifically, Reineke et al. teach a hose extrusion head comprises a position regulation, which comprises the positioning device, which has at least one drive for the automatic changing of the position of the die, and a wall thickness measuring device for measuring a wall thickness of the hose, wherein the position regulation is arranged for the automatic changing of the position of the die, so that a predetermined nominal wall thickness is not fallen below and an overall deviation of the wall thickness from the predetermined nominal wall thickness becomes minimal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115